SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2007 Strategic Hotels & Resorts, Inc. (Exact Name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 001-32223(Commission File Number) 33-1082757 (IRS Employer Identification No.) 200 West Madison Street, Suite 1700, Chicago, Illinois 60606-3415 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (312) 658-5000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 17, 2007, Strategic Hotels & Resorts, Inc. issued a press release announcing that it had signed an agreement to sell the Hyatt Regency New Orleans to Poydras Properties Hotel Holdings Co., LLC for $32 million, of which $3 million is in the form of a promissory note payable in six years (the “Transaction”).The Transaction, subject to certain contingencies, is scheduled to close by the end of 2007.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (c)Exhibits. Exhibit No. Description 99.1 Press Release, dated October 17, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATEGIC HOTELS & RESORTS, INC. By: /s/ Paula Maggio Name:Paula Maggio Title: Senior Vice President, Secretary and General Counsel Date: October 17, 2007 Exhibit Index 99.1 Press Release, dated October 17, 2007.
